BAUER, Circuit Judge.
Plaintiff-appellant Dolores Muhich appeals from the order of the district court granting judgment in favor of the defendants-appellees on her amended complaint, in which she sought civil damages under 42 U.S.C. § 1983 for alleged discriminatory employment practices. Appellant further appeals from the order of the district court denying her motion for a new trial.
First, appellant challenges the adjudicatory procedure utilized by the district court, in which the trial of this action was referred to a United States Magistrate, and the district court, upon de novo review of the proceedings, adopted the findings and recommendations of the magistrate and ordered the entry of final judgment upon the verdicts of the magistrate and the jury. Appellant contends that the order of reference to the magistrate, entered pursuant to the stipulation of the parties, was void ab initio because a civil trial before a magistrate is neither sanctioned by article III of the United States Constitution, the Magistrates Act (28 U.S.C. § 631 et seq.), any local court rule, nor the consent of the parties. Appellant further asserts that the subsequent order of the district court, directing the entry of final judgment on the verdicts rendered by the magistrate and the jury, did not cure this allegedly invalid dele*1249gation of adjudicatory authority by the district court.
Second, appellant contends she was denied a fair trial by the cumulative effect upon the jurors of erroneously admitted evidence and improper argument by defense counsel, and that the district court therefore abused its discretion in denying her motion for a new trial.
We are unpersuaded by the arguments advanced in support of these contentions, and accordingly affirm the judgment appealed from for the reasons set forth below.
I
This is an appeal from an action brought by Dr. Dolores Muhich, formerly an assistant professor at Southern Illinois University, Carbondale, Illinois, against certain members of the University Board of Trustees, the Dean of the College of Education, and the Chairman of the Department of Guidance and Educational Psychology, seeking damages for employment discrimination on the basis of sex.
Appellant filed her amended complaint on August 25, 1975, alleging that defendants, acting under color of state law, had discriminated against her by reason of her sex and had denied to her the equal protection of the laws, privileges, and immunities accorded to male citizens of the United States in violation of 42 U.S.C. § 1983 and the Fourteenth Amendment.
The alleged discriminatory acts against Dr. Muhich included compensating her at a lower salary than that paid to male assistant professors; employing her under less favorable terms and conditions as those under which male faculty members of equal or lesser academic rank were employed; and terminating her employment without good cause by reason of her sex. The amended complaint further alleged that, as a result of defendants’ discriminatory acts, Dr. Muhich had been deprived of her employment and denied the opportunity to acquire tenure and other benefits of employment and had been unable to progress in her profession. The appellant sought money damages in the amount of $250,000.
On April 4, 1977, at the conclusion of various pre-trial matters, Chief Judge Wise, of the United States District Court for the Eastern District of Illinois, entered the following order:
“It Is Ordered That, in accordance with Title 28 U.S.C. 636, Rule 38 of the Rules of Practice for the United States District Court, Eastern Division of Illinois, and pursuant to stipulation of the parties, this matter is referred to United States Magistrate Kenneth J. Meyers, for purposes of conducting all proceedings, including trial and the entry of final judgment.”
On February 28,1978, the cause was tried before Magistrate Meyers and a jury in Benton, Illinois. At the close of appellant’s case on February 28, the magistrate granted defendants’ motion for a directed verdict as to the members of the Board of Trustees. On March 1, 1978, the jury returned verdicts in favor of the remaining defendants, Dean Clark and Department Chairman Cody, and the magistrate ordered the entry of judgment on the verdicts. The appellant filed a timely motion for a new trial, which was subsequently denied by the magistrate in an order entered April 4, 1978.
On May 23, 1978, the magistrate filed with the district court a document entitled “Report and Recommendation”, in which the magistrate reported to the court the entry of an order granting defendants’ motion for a directed verdict as to the board members, and the entry of an order granting judgment in favor of the other defendants on the jury verdict. Appended to the Report was a copy of the transcript of the proceedings, together with copies of the defendants’ motion for a directed verdict, appellant’s motion for a new trial, and the magistrate’s order denying the appellant’s motion.
Drawing the attention of the district court to this Court’s opinion in Taylor v. Oxford, 575 F.2d 152 (7th Cir. 1978), decided subsequent to the trial and the order granting judgment by the magistrate in this case, the magistrate concluded that the orders he had entered on the verdicts did not *1250constitute final, appealable decisions. Accordingly, the magistrate recommended to the district court that it find the order directing a verdict as to the defendant trustees, the jury verdict, and the order denying appellant’s motion for a new trial trial, were supported by the evidence adduced at trial and by the law applied thereto. The magistrate further recommended that the district court order the clerk to enter final judgment on the jury verdict, and that the court deny appellant’s motion for a new trial, and otherwise adopt and affirm the rulings and orders of the magistrate.
On June 15, 1978, Chief Judge James L. Foreman, of the United States District Court for the Eastern District (now Southern District) of Illinois, entered an order affirming and adopting the rulings and orders of the magistrate, and directing the clerk of the district court to enter final judgment on the jury verdict. In his order, Chief Judge Foreman stated, inter alia:
“This case is before the Court to review the Report and Recommendation of Magistrate Kenneth J. Meyers filed May 23, 1978. Neither party has filed objections to the Magistrate’s Report and Recommendation, although more than ten (10) days has elapsed since the Report and Recommendation was served. The Court has reviewed the Report and Recommendation of the Magistrate, the transcript of proceedings, the various motions which were filed during and subsequent to the trial, and the jury verdict. The Court is convinced after having reviewed the entire record that the Orders of the Magistrate and the jury verdict are supported by the evidence presented and the law applicable thereto.”
Appellant then appealed to this Court, contending that the order of reference to a United States Magistrate for the purpose of trial was void ab initio on the grounds that a magistrate is without jurisdiction to conduct civil trials, and that the subsequent order of the district court directing the entry of final judgment in favor of the defendants did not cure this allegedly invalid delegation of adjudicatory authority. Appellant further contends that the magistrate committed certain errors in the conduct of the jury trial which mandated that her motion for a new trial should have been granted.
II
Appellant’s primary contention on appeal is that the adjudicatory procedure utilized by the district court, in which the trial of this cause was referred to a United States Magistrate pursuant to the consent of the litigants, was constitutionally and statutorily infirm. Notwithstanding the fact that the reference was consensual, the appellant, relying upon the decision of this Court in Taylor v. Oxford, 575 F.2d 152 (7th Cir. 1978), argues that the district court was not empowered either by article III, the Magistrates Act, any local court rule, or the consent of the parties, to confer authority upon the magistrate to conduct the trial of this action. We disagree.
First, we note that appellant’s reliance on Taylor v. Oxford, supra, is misplaced. Contrary to the appellant’s analysis of Taylor, this Court did not hold unconstitutional consensual references to a United States Magistrate pursuant to an order of the district court. In Taylor, we merely held that magistrates are not empowered to enter final judgments and that this Court is therefore without jurisdiction to entertain direct appeals from judgments entered upon the orders of a United States Magistrate. Taylor v. Oxford, supra at 153. Accord, United States v. Reeds, 552 F.2d 170 (7th Cir. 1977); Sick v. City of Buffalo, N.Y., 574 F.2d 689 (2d Cir. 1978). In the case at bar, unlike the situation presented in Taylor, the judgment appealed from is a final decision of a United States district court, and our jurisdiction is accordingly based upon 28 U.S.C. § 1291.
Second, we conclude the procedure utilized by the district court in this case was constitutionally and statutorily permissible. See DeCosta v. Columbia Broadcasting System, Inc., 520 F.2d 499 (1st Cir. 1975). The appellant argues that an article III court cannot abjure its adjudicatory responsibility *1251and therefore the district court is without power to invest other non-article III judicial officers, such as magistrates, with pervasive judicial authority to conduct civil trials. However, appellant misapprehends the nature of the delegation of adjudicatory authority in this instance.
Article III commands that the judicial power of the United States be vested in article III courts. The reference procedure employed in this case did not constitute a divestiture of this power. Magistrates, as article I judicial officers, are appointed to a term of office by the judges of each United States district court, and are therefore officers of the district court. 28 U.S.C. § 631. As such, magistrates are subject at all times to the direction, supervision, and control of the district courts. Thus, when a civil case properly within the jurisdiction of an article III court is tried before a magistrate pursuant to an order of reference by the district court, jurisdiction remains vested in the district court and is merely exercised through the medium of the magistrate. T.P.O., Inc. v. McMillen, 460 F.2d 348, 353 (7th Cir. 1972). In this case, the district court retained its jurisdiction over the litigation by exercising its supervisory powers in the form of de novo review, and by invoking its exclusive authority to order the entry of final judgment. The strictures of article III were therefore satisfied. See Mathews v. Weber, 423 U.S. 261, 270, 96 S.Ct. 549, 46 L.Ed.2d 483 (1976); United States v. Raddatz, 592 F.2d 976, 982 (7th Cir. 1979); Sick v. City of Buffalo, N.Y., 574 F.2d 689, 693 (2d Cir. 1978); Noorlander v. Ciccone, 489 F.2d 642, 648 (8th Cir. 1973).
Nor does this appeal present countervailing constitutional considerations, where, for example, in a criminal case the circumstances mandate extending the full measure of judicial process to the defendant, e. g., United States v. Raddatz, 592 F.2d 976 (7th Cir. 1979), or where the parties to civil litigation insist upon judicial resolution before an article III court, e. g., LaBuy v. Howes Leather Co., 352 U.S. 249, 77 S.Ct. 309, 1 L.Ed.2d 290 (1957). Absent such considerations, we find no constitutional infirmity where the litigants have voluntarily and knowingly agreed to waive their right to a civil trial before an article III judge.
Appellant further contends that even if the consensual reference to a magistrate for purposes of conducting a civil trial was constitutionally permissible, the reference was not sanctioned by the Magistrates Act or any local court rule. We find this contention meritless. The order of reference was stated to be in accordance with Section 636 of the Magistrates Act and Rule 38 of the United States District Court for the Eastern District of Illinois. Section 636(b)(3)1 of the Act permits magistrates to undertake additional duties consistent with the Constitution and laws of the United States, and Section 636(b)(4)2 of the Act requires the district courts to establish rules governing the discharge of such duties. Accordingly, Rule 38(b)(5)(C)3 confers upon magistrates the authority to conduct the trial of civil cases with the consent of the parties. The order of reference in this case, entered by the district court upon the written consent of the parties, was therefore in compliance with the applicable statutory provisions of the Magistrates Act and the rules of the district court adopted pursuant thereto.
*1252Moreover, the procedures employed subsequent to the reference comported with the statute. Following the conduct of the trial, the magistrate filed in the district court a report of his findings and recommendations for disposition, in accordance with Section 636(b)(1)(C) of the Act.4 These findings and recommendations carried only such weight as their merit commanded and the sound discretion of the judge warranted. Mathews v. Weber, 423 U.S. 261, 275, 96 S.Ct. 549, 46 L.Ed.2d 483 (1976).
■ Under Section 636(b)(1)(C), the district court is required to conduct a de novo determination where objections to the magistrate’s report have been filed by the parties with the district court. Although neither party objected to the magistrate’s report in the instant case, the district court nevertheless conducted a de novo review of the proceedings. We regard such review as a sound exercise of judicial discretion consistent with the congressional policy underlying the purposes of the Magistrates Act. As the court observed in Sick v. City of Buffalo, N.Y., 574 F.2d 689 (2d Cir. 1978):
“District court review after a trial before a magistrate or master is not a meaningless exercise. Rather, the procedure comports with the fundamental congressional policy underlying the Magistrates Act — to aid the courts in their ultimate decisionmaking function. Subjecting the acts of magistrates and masters to district court scrutiny also avoids possible constitutional infirmities. In addition, such review permits correction of possible error at the earliest time. Thus, an improper verdict may be detected and corrected before appeal. Similarly, an erroneous charge to the jury or an incorrect ruling of law by the magistrate or master can be rectified by ordering a new trial. Finally, not only will review at the district court level often save parties the expense and difficulty of appeal, but it will also give the appellate court the benefit of the district court’s reasoned consideration.’’
574 F.2d at 692-693 (emphasis in the original) (footnotes omitted).
Finally, the reference procedure utilized in this case satisfied the jurisdictional requirement of a final judgment rendered by an article III court. Taylor v. Oxford, 575 F.2d 152 (7th Cir. 1978); United States v. Reeds, 552 F.2d 170 (1977); Sick v. City of Buffalo, N.Y., 574 F.2d 689 (1978). In the case at bar, the district court, upon de novo review of the findings and recommendations submitted by the magistrate, affirmed the verdicts reached by the magistrate and the jury, and ordered the entry of final judgment in favor of the defendants-appellees.
Accordingly, we hold that, pursuant to an order of the district court, a consensual reference to a United States Magistrate for purposes of conducting a civil trial is proper, where the district court reviews de novo the proceedings held before the magistrate, the findings and recommendations of the magistrate filed with the court, and the objections, if any, of the parties filed thereto, and where the district court directs the entry of a final judgment supported by the evidence adduced at trial and the law applicable thereto. Under the facts presented in this appeal, we find the procedure utilized by the district court satisfied this standard.
Ill
Appellant also appeals from the order of the district court denying her motion *1253for a new trial, contending she was deprived of a fair trial by the cumulative effect upon the jurors of erroneously admitted evidence and improper argument by defense counsel. Having examined the record, we find the arguments advanced in support of these contentions to be without merit. We therefore conclude the district court did not abuse its discretion in denying appellant’s motion for a new trial.
For the foregoing reasons, the judgment appealed from is affirmed, and the Clerk of this Court is directed to enter judgment accordingly.
AFFIRMED.

. Section 636(b)(3) of the Magistrates Act provides:
“A magistrate may be assigned such additional duties as are not inconsistent with the Constitution and laws of the United States.” 28 U.S.C. § 636(b)(3).


. Section 636(b)(4) of the Act provides:
“Each district court shall establish rules pursuant to which the magistrates shall discharge their duties.”
28 U.S.C. § 636(b)(4).


. Rule 38(b)(5)(c) of the District Court for the Eastern District of Illinois provides, in pertinent part:
“In addition to the other powers expressly provided by Rule 38(b), the Magistrate shall have the authority to:
sfs * sfs * )\( »f«
(c) With the written consent of the parties, hear and determine all motions, conduct the trial, enter findings of fact and conclusions of law and final judgments in civil cases.”


. Section 636(b)(1)(C) of the Magistrates Act provides:
“[T]he magistrate shall file his proposed findings and recommendations under subparagraph (B) with the court and a copy shall forthwith be mailed to all parties.
Within ten days after being served with a copy, any party may serve and file written objections to such proposed findings and recommendations as provided by rules of court. A judge of the court shall make a de novo determination of those portions of the report or specified proposed findings or recommendations to which objection is made. A judge of the court may accept, reject, or modify, in whole or in part, the findings or recommendations made by the magistrate. The judge may also receive further evidence or recommit the matter to the magistrate with instructions."
28 U.S.C. § 636(b)(1)(C).